Title: From George Washington to William Heath, 22 February 1781
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 22d February 1781
                        
                        I have received your favor of the 20th—inclosed you have Captain Smarts discharge bearing date the 1st
                            instant.
                        I am satisfied with the arrangements you have made below. As you have, I doubt not, taken care that there are
                            men enough appointed to each work to secure it against a Coup de Main which is the only matter we have to apprehend at
                            this season.
                        I have written to General Lincoln—to Colonel Shepherd at Springfield and to Lt Colonel Olney at Providence to
                            forward the Recruits of Massachusetts and Rhode Island. I have also mentioned the matter generally to Governor Trumbull—You, I imagine, have given particular instructions of a similar nature to the Officers in Connecticut—If you have not done
                            it, and in the most pointed terms, be pleased to repeat them. I am with great esteem Your most Obedient and Humble Servant 
                        
                            Go: Washington
                        
                    